DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 8-14, in the reply filed on 14 January 2022 is acknowledged.  The traversal is on the ground(s) that the International Search Authority considered WO 2016/055227 and found unity of invention and that a search would produce results for both groups. This is not found persuasive.
Initially, it is noted that search burden is not considered within the standards of Unity of Invention. Therefore, the arguments relating to search are not considered in making a Unity of Invention determination and cannot be found to be persuasive. 
Second, as set forth in the Unity of Invention analysis mailed on 18 November 2021, the groups lack unity because the shared technical feature is not a special technical feature as it does not make a contribution over the prior art. This is consistent with PCT Rules 13.1 and 13.2. Applicant failed to address or assert any arguments that this is incorrect. Therefore, applicant failed to assert arguments related to the standards utilized in determining whether Unity of Invention is present. 
Finally, the search report reflects the non-binding opinion of the International Searching Authority. (See MPEP 1893) As set forth in the previous action, the Examiner addressed the relevant issues and demonstrated that the shared technical feature is not special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 6, 7, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 January 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 June 2019 and 10 November 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,683,560 (Blumenau) 
In regards to independent claim 8 and dependent claims 9-14, Blumenau is directed to a cold-rolled and recrystallization-annealed flat steel product having optimized formability and suitability for a wide variety of applications. (Abstract) The flat steel product has a particular suitability for forming and painting in the uncoated state or in a state coated with a metallic protective layer. (4:53-54) 

The surface structures of the invention reliably achieve Wsa values of not more than 0.40 µm, typically not more than 0.35 µm, especially less than 0.30 µm, more particularly also when the flat steel products of the invention are within a spectrum of dimensions typical of automobile applications with thicknesses of up to 1.0 mm and widths of at least 1000 mm. (4:42-52) Particularly good paint gloss is established at Wsa values of less than or equal to 0.35 µm. (1:52-55) Therefore, selecting these values would results in good paint gloss. Therefore, if a coating is present, it would have been obvious to have selected values within this range in order to achieve good paint gloss. 
As set forth within the specification of the instant application, the planar anisotropy and Wsa values appear to be dependent upon each other. (See Specification, pages 17-18) This also applies to the nanohardness, which appears to correlate with the isotropy and the Wsa value. (See Specification, pages 15-16) The size of the precipitates, as well as their distribution, affect the Wsa value of the flat steel product. (See Specification, page 17) The HTC softening is also impacted by the anisotropic and waviness properties. (See Specification, Page 12)
. 

Claim 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0257121 (Jeon).
In regards to independent claim 8 and dependent claims 9-14, Jeon is directed to a plated steel sheet having excellent image clarity after coating. (Abstract) A long-wavelength waviness (Wsa1-5) of a final stand rolling roll is 0.4 μm or less (not including 0) during the cold rolling. (Abstract) The long-wavelength waviness (Wsa1-5) is maintained even after the painting to secure excellent image clarity after coating by controlling the long-wavelength waviness (Wsa1-5) of the cold rolled steel sheet, the plating material, in order to prevent the painting defect, such as the orange peel defect, after the plated steel sheet for the automotive outer panels is painted, is proposed. (¶28) In a case in which the long-wavelength waviness (Wsa1-5) of the final stand rolled roll is greater than 0.4 μm during cold rolling, the long-wavelength waviness (Wsa1-5) of the cold rolled steel sheet to be manufactured is greater than 0.2 μm, so that a defect, such as the orange peel defect, occurs when the component is processed after plating and remains even after painting, causing a problem in which image clarity after coating is degraded. (¶35)
The cold rolled steel sheet may be provided as a low carbon steel sheet. For example, the low carbon steel sheet is required to include, by wt %, carbon (C): 0.002% or less (not including 0%), manganese (Mn): 0.08% or less (not including 0%), silicon (Si): 0.003% or less (not including 0%), aluminum (Al): 0.028% or less (not including 0%), or the like. In order to 
The surface structures of the invention reliably achieve Wsa values of not more than 0.40 µm, typically not more than 0.35 µm, especially less than 0.30 µm, more particularly also when the flat steel products of the invention are within a spectrum of dimensions typical of automobile applications with thicknesses of up to 1.0 mm and widths of at least 1000 mm. (4:42-52) Particularly good paint gloss is established at Wsa values of less than or equal to 0.35 µm. (1:52-55) Therefore, selecting these values would results in good paint gloss. Therefore, if a coating is present, it would have been obvious to have selected values within this range in order to achieve good paint gloss. 
As set forth within the specification of the instant application, the planar anisotropy and Wsa values appear to be dependent upon each other. (See Specification, pages 17-18) This also applies to the nanohardness, which appears to correlate with the isotropy and the Wsa value. (See Specification, pages 15-16) The size of the precipitates, as well as their distribution, affect the Wsa value of the flat steel product. (See Specification, page 17) The HTC softening is also impacted by the anisotropic and waviness properties. (See Specification, Page 12)
Therefore, since Jeon sets forth Wsa values that fall within the claimed ranges and since these affects the other properties, the product of Jeon would be expected to have the other claimed properties, viz. the claimed planar anisotropy, nanohardness values, precipitates, HTC softening, and other claimed properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784